        Case 3:21-cv-00302-SDD-RLB            Document 15       08/10/21 Page 1 of 9




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

                                   STATE OF LOUISIANA


JOE SAULS AND LUIS NIEVES-                                  CIVIL ACTION
RIVERA

VERSUS                                                      NO. 3:21-cv-00302-SDD-RLB

COASTAL BRIDGE COMPANY, L.L.C.,
COASTAL INVESTMENT HOLDINGS L.L.C.,
KELLY SILLS, AND MIKE GIAMBRONE                             STATE OF LOUISIANA


                  PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO
                  DEFENDANTS’ RULE 12(B)(6) MOTION TO DISMISS



       Now appears Plaintiffs, JOE SAULS AND LUIS NIEVES-RIVERA, through

undersigned counsel, who, in Opposition to the Motion to Dismiss filed by Defendants,

respectfully shows this Court as follows:



                                            BACKGROUND

       Coastal Bridge Company LLC is an industrial construction company based in Baton

Rouge. It is, among other things, engaged in the business of repairing bridges and other

structures.1 It is technically owned by Coastal Investment Holdings LLC, which is in turn wholly

owned by Kelly Sills. This makes Kelly Sills the de facto sole owner of Coastal Bridge

Company. Defendant Mike Giambrone was the CFO of Coastal Bridge Company. Joe Sauls and

Luis Nieves-Rivera were employees of Coastal Bridge and insured by Blue Cross Blue Shield

through an insurance plan administered and funded by the Defendants. Both Plaintiffs
           Case 3:21-cv-00302-SDD-RLB             Document 15     08/10/21 Page 2 of 9




contributed to the health insurance plan through deductions of partial premiums from their wage

checks.

          In early December 2019, Joe Sauls began treatment for a rare heart ailment and incurred

approximately $150,000.00 in medical expenses for his treatment. As a result of a motorcycle

accident in November 2019, Luis Nieves-Rivera sustained severe injuries including the

amputation of a leg. Nieves-Rivera’s medical expenses for this accident approached

$500,000.00. Sometime after the beginning of the 2020 New Year, both men received notices

from Blue Cross that their claims were being denied in their entirety. The reason given by Blue

Cross was that Coastal Bridge failed to remit policy premiums, including those monies it

withheld from its employees, resulting in the cancellation of the company’s and its employees’

health insurance plan.     In September 2020, Plaintiffs requested the Plan documents and various

other matters, which the Defendants failed to respond to this written request. Thereafter this

Complaint was filed in May 2021.



                                      LAW AND ARGUMENT

          A dismissal under 12(b)(6) is not a preferred avenue of adjudication and is looked upon

with disfavor. Kaiser Aluminum & Chemical Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d

1045, 1050 (5th Cir. 1982), cert. denied, 459 U.S. 1105, 74 L. Ed. 2d 953, 103 S. Ct. 729 (1983).

In considering a 12(b)(6) motion, two predominating principles must be followed. First, all well-

pleaded facts in a complaint must be accepted as true, and a complaint should be liberally

construed in favor of a plaintiff. Id. Second, “a complaint should not be dismissed for failure to

state a claim unless it appears beyond doubt that the plaintiff can prove no set of facts in support

of his claim that would entitle him to relief.” Id.

1
    including the fairly recent repairs to the Sunshine Bridge.
         Case 3:21-cv-00302-SDD-RLB               Document 15        08/10/21 Page 3 of 9




        If the complaint alleges enough facts to state a claim to relief that is plausible on its face,

a court should deny the defendant's motion. Id.



                              12(b)(6) DISMISSAL is PREMATURE



Plaintiffs may simultaneously sue for both denial of benefits, and breach of fiduciary duty
under ERISA.


        Defendants argue in their Motion to Dismiss that the weight of authority in the 5th Circuit

bars a beneficiary from suing for breach of fiduciary duty if he has a pending claim for benefits

under section 1132(a) (1) (B). However, the application of this doctrine to this claim is currently

inappropriate. The Court has ruled in Bennet v. Louisiana Health Serv. & Indem. Co., 450

F.Supp. 3d 686, 692 (M.D. La. 2020), as follows:

        This Court agrees with the more expansive approach taken by many courts, which allows

        plaintiffs, at this stage of litigation, to simultaneously plead claims under several

        subsections of Section 502(a). This rule allows Plaintiffs time for discovery, to develop

        their trial strategy, and to preserve alternative grounds for relief until a later stage in the

        litigation. Indeed, in the event that Plaintiffs' 502(a)(1)(B) claims prove not to be viable,

        they should be permitted to rely on their 502(a)(2)&(3) claims as a “safety net, offering

        appropriate equitable relief for injuries caused by violations that Section 502 does not

        elsewhere adequately remedy.”

Clearly then, at this earliest stage of the litigation the Plaintiffs are allowed to assert both claims

for damages and alternatively for equitable relief. For these reasons the Defendants’ Motion in

this regard should be denied.
          Case 3:21-cv-00302-SDD-RLB             Document 15      08/10/21 Page 4 of 9




Failure to Exhaust Administrative Remedies

        Similarly, this Court in Bennett further stated that:

        [D]etermining whether Plaintiffs pled a claim for denial of benefits (the pre-cursor to the

        exhaustion requirement) is a “more just result than dismissing Plaintiff[s'] complaint.”

        The proper procedure to follow is to require Defendant to plead the failure to exhaust

        administrative remedies in its answer. Then, in the course of discovery, the parties will

        discover whether following administrative procedures with the plan administrator would

        be futile and/or whether administrative procedures were properly followed. Defendant

        will then have the opportunity to file a motion for summary judgment on the basis of

        exhaustion. “Plaintiff[s] must be permitted discovery to determine whether exhaustion

        would be futile.”

        Failing to exhaust remedies is an argument at the core of Defendants’ Motion to Dismiss.

Accordingly, as in Bennett, this matter is certainly more appropriate for resolution after an

Answer is filed, and the parties have an opportunity to conduct discovery on the exhaustion

issue. This is especially so when, as here, we are we are dealing with an ERISA plan that

collapsed due to complete failure by the Plan Administrators to pay employees’ insurance

premiums, certainly raising the issue of futility regarding seeking administrative relief prior to

filing this suit.



Prescription

    The Plaintiffs’ claims are not prescribed. The Plan itself provides as follows:


    Filing Claims
           Case 3:21-cv-00302-SDD-RLB             Document 15       08/10/21 Page 5 of 9




              1. All Claims must be filed within ninety (90) days of the date services were
                 rendered, unless it is not reasonably possible to do so. In no event
                 may any Claim be filed later than fifteen (15) months from the date
                 services were rendered (emphasis supplied).
The Plan further provides that as to actual filing of a lawsuit that:
          No lawsuit related to a claim may be filed any later than twelve (12) months after the
          claims are required to be filed.


          Accordingly, if it was not reasonably possible to file a claim, Plaintiffs had 15 months

within which to do so, and then, by the Plans own terms, an additional 12 months to file suit over

the claims. There was no reasonably possible way to assert a claim against a defunct Plan. As

will be addressed later, the Plan was so poorly mismanaged by the Plan Administrator that the

Administrator even failed in its federally mandated duties to provide Plan details, despite written

request by Plaintiffs. It can hardly be maintained that a claim could reasonably filed with such a

dilatory Plan Administrator that let its employees’ health insurance policy lapse. Such a task

would have been, to put it mildly, futile. This places Plaintiffs’ claims squarely within the

appropriate time, i.e., fifteen months plus one year, in which to file suit. Accordingly, the

Defendants’ prescription argument fails.

          Plaintiffs have alleged the Plan was defunct by the fault of the defendants; therefore,

there was realistically no Plan to submit a claim to and it was not reasonably possible to do so.

Defendants rely on unpersuasive authority to find that benefits claims can be made even after a

plan has terminated. Defendant relies on two cases for this proposition. One is a 9th Circuit

case- Sender v. Franklin Resources2. In Sender, a beneficiary filed suit against a plan that had

terminated 20 years prior to the suit being filed. And Gallagher v. Life Insurance Co. of North




2
    N.D.Cal.March 14, 2013931 F.Supp.2d 959
           Case 3:21-cv-00302-SDD-RLB              Document 15     08/10/21 Page 6 of 9




America3, another 9th Circuit case, involved a plan that had been lawfully “merged out of

existence”, not one that self-destructed due to the Company pilfering its employee’s monthly

health insurance premiums. As a result of the factual scenarios being so dramatically different

than this case, neither case is persuasive, nor for that matter is the Court bound to follow 9th

Circuit precedent.

Personal Liability of Sills and Giambrone

          The defendants contend neither Kelley Sills nor Giambrone were named as

administrators of the Plan, and they should be individually dismissed. To the contrary the

complaint for damages does allege they are Administrators. Paragraph Sixteen of the complaint

reads:

                                                  XVI.

       The Defendants are fiduciaries as defined in ERISA 3(21), 29 U.S.C. 1002(21),
because the Defendants have discretionary authority and/or discretionary responsibility in
the administration of the Plan.


          In the alternative, should the court consider the Defendants’ argument has merit,

Plaintiffs pray for leave to amend the complaint to more fully allege that Sills and Giambrone

were Administrators of the Plan. Plaintiffs further pray for leave to amend to add the Plan itself.


502 (c)(1) statutory claim


            Furthermore, defendants have failed to address the Plaintiffs’ 502 (c)(1) statutory claim
for failure to provide requested information and documentation. ERISA § 502(c)(1) mandates
that “any administrator” who “fails or refuses to comply with a request for any information
which such administrator is required by this title to furnish to a participant or beneficiary” shall
be, in the court’s discretion, liable to the participant or beneficiary in the amount up to $110 a

3
    N.D.Cal.March 19, 2008 Not Reported in F.Supp.2d
         Case 3:21-cv-00302-SDD-RLB            Document 15      08/10/21 Page 7 of 9




day from the date of such failure or refusal. As stated in paragraphs 11 and 12 of Plaintiffs’
complaint, such information was requested in September 2020, and the Plan Administrator never
responded, much less provided the mandatory information.              This failure by the Plan
Administrator(s) entitles Plaintiff to statutory damages.

                                         CONCLUSION

       WHEREFORE, Plaintiffs pray that the Court deny Defendants’ Rule 12(B)(6) Motion to

Dismiss, and in the alternative further request leave to amend their Complaint as appropriate.




                                                      RESPECTFULLY SUBMITTED:


                                                      /s/ Gregory J. Miller
                                                     Gregory J. Miller (#17059)
                                                     MILLER, HAMPTON & HILGENDORF
                                                     3960 Government Street
                                                     Baton Rouge, LA 70806
                                                     Telephone: (225) 343-2205
                                                     Facsimile: (225) 343-2870
                                                     Email: gjm@mlhlaw.com
        Case 3:21-cv-00302-SDD-RLB            Document 15        08/10/21 Page 8 of 9




                               CERTIFICATE OF SERVICE

     I hereby certify that the foregoing was electronically filed with the Clerk of Court via the

CM/ECF system which will send notice to all CM/ECF participants.

       Baton Rouge, Louisiana, this 10th day of August 2021.


                                      /s/ Gregory J. Miller
                                        Gregory J. Miller


                                                     Respectfully Submitted:
                                                     s/Gregory J. Miller
                                                     Gregory J. Miller No. 17059
                                                     MILLER, HAMPTON & HILGENDORF
                                                     3960 Government Street
                                                     Baton Rouge, LA 70806
                                                     Telephone:    (225) 343-2205
                                                     Facsimile:    (225) 343-2870
                                                     Email:        gjm@mlhlaw.com
        Case 3:21-cv-00302-SDD-RLB           Document 15       08/10/21 Page 9 of 9




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the above pleading was electronically filed with the Clerk of
Court for the United States District Court, Middle District of Louisiana, and that a copy of the
same is being served upon all counsel of record by automatic operation of the Court’s ECF/ECM
filing system.



       Baton Rouge, Louisiana this day of March 2019.

                                            /s/Gregory J. Miller
                                            Gregory J. Miller
